[Cite as State v. Rodenberg, 2022-Ohio-713.]


                                       COURT OF APPEALS
                                   DELAWARE COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



STATE OF OHIO                                  :    JUDGES:
                                               :    Hon. Earle E. Wise, Jr., P.J.
        Plaintiff-Appellee                     :    Hon. W. Scott Gwin, J.
                                               :    Hon. John W. Wise, J.
-vs-                                           :
                                               :
ERIK J. RODENBERG                              :    Case No. 21 CAA 05 0023
                                               :
        Defendant-Appellant                    :    OPINION




CHARACTER OF PROCEEDING:                            Appeal from the Court of Common
                                                    Pleas, Case No. 2020CRI00678




JUDGMENT:                                           Affirmed




DATE OF JUDGMENT:                                   March 10, 2022




APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

JOEL C. WALKER                                      JONATHAN T. TYACK
145 N. Union Street                                 HOLLY B. CLINE
3rd Floor                                           536 South High Street
Delaware, OH 43015                                  Columbus, OH 43215
Delaware County, Case No. 21 CAA 05 0023                                                  2



Wise, Earle, P.J.

       {¶ 1} Defendant-Appellant Erik J. Rodenberg appeals the May 17, 2021 judgment

of the Delaware County Court of Common Pleas which sentenced him to a period of

community control following his conviction for one count of gross sexual imposition

pursuant to R.C. 2907.05(A)(1). Plaintiff-Appellee is the state of Ohio.

                              Facts and Procedural History

       {¶ 2} On September 26, 2018, both the victim in this matter, J.H, and appellant

worked for Columbus Consulting International, LLC (CCI). Appellant was a partner with

CCI and J.H was an employee. On that day both were present in Delaware County, Ohio

for a partner's meeting. J.H. stayed at the Polaris Hilton where the meeting was held and

appellant stayed at a nearby Residence Inn.

       {¶ 3} After business meetings and a group social event concluded for the day,

several partners present in the Hilton's bar decided to venture out. J.H. joined appellant

and Drew Wilmot another partner with CCI. They left in an Uber from the Hilton. Over the

following several hours appellant and J.H. visited three bars. Wilmot did not join J.H. and

appellant at the third bar. Throughout the evening Appellant showered J.H. with flattery.

The two kissed but J.H. advised appellant she would not be having sex with him.

       {¶ 4} At approximately 2:30 a.m. J.H and appellant left the last bar. Appellant

called an Uber and J.H. assumed she would be dropped off at the Hilton and appellant

would return to the Residence Inn. But appellant directed the driver to return to his hotel.

Upon arrival appellant pressured J.H. to come to his room with him. He assured her they

would just talk. J.H. complied.
Delaware County, Case No. 21 CAA 05 0023                                                3


      {¶ 5} Once in appellant's room, J.H. and appellant's version of the facts differ, as

will be discussed later in this opinion. According to J.H., appellant went to the bedroom

and J.H. stood in the living room and placed her purse on a table. J.H. told appellant she

had too much to drink and needed to return to her hotel. Appellant told J.H. he could not

hear her and to come closer. When J.H. failed to do so, appellant emerged from the

bedroom with his belt and pants undone.

      {¶ 6} Appellant then asked J.H. to sit on the bed and J.H. sat at the foot of the

bed. Appellant removed her shoes and threw them in to the living room. Appellant then

directed J.H. to sit at the top of the bed as he put his arms underneath hers and guided

her to the top of the bed. He then attempted to convince J.H. to get under the covers, but

she refused and scooted back down to the foot of the bed. Appellant then stood in front

of J.H., exposed his penis and began masturbating. He directed J.H. to take off her shirt

so he could see her breasts. J.H. stood up and told him she did not want to. Appellant

asked "what's the big deal?"

      {¶ 7} Appellant then walked to the opposite side of the bed, removed his shirt, sat

on the bed, and continued masturbating. He asked J.H. to touch his penis. She sat on the

bed and complied for a few seconds. When appellant attempted to touch J.H.'s crotch

and remover her pants, she decided she had had enough. She exited the bedroom, put

on her shoes, grabbed her purse, and attempted to leave.

      {¶ 8} While J.H. fumbled with the operation of the deadbolt, appellant, now

completely naked, pushed himself between J.H. and the door. He next grabbed J.H.'s

upper arms, pushed her back into the room and pinned her against the kitchen table.

Appellant then shoved his hands under J.H.'s shirt and bra to grope her breasts. While
Delaware County, Case No. 21 CAA 05 0023                                                    4


grinding his penis against J.H's crotch, appellant kissed J.H.'s face and neck. J.H.

repeatedly told appellant to stop. She managed to wiggle out from under appellant and

again went to the door. Appellant again blocked her exit. This time he told her to "fix

herself" straightened her clothing and hair, and told her she could not tell anyone what

happened that evening. He then allowed her to leave.

       {¶ 9} On her way back to her hotel, J.H. franticly called Brad Sterling, a partner

in CCI and a personal friend. She told Sterling most of what happened that evening, but

not all as she was embarrassed and feared he would tell someone else. Sterling

encouraged her to tell someone, but stated he would support her regardless of her

decision.

       {¶ 10} The following morning at 6:54 a.m., appellant sent J.H. an email stating he

had a question about the events of the day and to call him. She did not respond. At 7:59

a.m. appellant sent J.H. a text stating "Hoping all is well." He then put in quotes "I am glad

we all went back to the hotel after the bar with Drew." J.H. took this as appellant telling

her what the story should be; that he dropped her off after the last bar they visited with

Wilmot.

       {¶ 11} J.H. arrived at the first meeting of the day at 8:30. J.H. always sat with her

boss, Maria during meetings. When she arrived, however, she found appellant sitting with

Maria. He patted the seat next to him and told her he had saved her a seat. J.H. asked

permission from Maria to sit elsewhere.

       {¶ 12} Later that morning, after speaking with Sterling again and sharing

appellant's text messages with Sterling, J.H. sent appellant a text stating "What happened

last night was not ok. I said multiple times and on multiple occasions that I needed to go
Delaware County, Case No. 21 CAA 05 0023                                                  5


to my hotel and I needed to leave. You should not have pressured/negotiated/attempted

to convince me of anything else. Don't ever do that to me again and don't ever do that to

any other woman. Please limit our interactions to strictly business."

       {¶ 13} By the end of that day, J.H. had decided to talk to Maria about what

happened. The two agreed to speak the following day before J.H. went home. The

ensuing meeting included Sterling. J.H. had a discussion with them about the previous

evening. As a result of that discussion, CCI launched an internal investigation.

       {¶ 14} J.H. also reported the matter to Detective Earl Westfall of the Columbus

Police Department. Westfall took a statement from J.H., collected the clothing she had

been wearing the evening in question, and obtained a DNA standard from both J.H. and

appellant. Later DNA testing confirmed the presence of appellant's DNA on the front

crotch area of J.H.'s pants, the inside of her shirt, and inside the cups of her bra.

       {¶ 15} On October 22, 2020, the Delaware County Grand Jury indicted appellant

on two counts of gross sexual imposition, felonies of the fourth degree. Count one

pertained to appellant putting his hands under J.H.'s shirt and bra and groping her

breasts, and count two pertained to appellant grinding his penis against J.H.'s crotch.

       {¶ 16} Appellant pled not guilty to the charges and opted to proceed to a jury trial

which began on April 6, 2021 and concluded April 9, 2021. The state presented the

testimony of J.H. and six other witnesses. Appellant testified on his own behalf. After

hearing the evidence and deliberating for eight hours, the jury convicted appellant on

count one and acquitted him of count two. The trial court subsequently sentenced

appellant to a period of community control.
Delaware County, Case No. 21 CAA 05 0023                                                 6


      {¶ 17} Appellant filed an appeal and the matter is now before this court for

consideration. He raises three assignments of error for our consideration as follow:

                                              I

      {¶ 18} "THE EVIDENCE AT TRIAL WAS INSUFFICIENT TO SUPPORT

RODENBERG'S CONVICTION."

                                             II

      {¶ 19} "THE JURY ERRED IN FINDING RODENBERG GUILTY OF GROSS

SEXUAL IMPOSITION, AS THE VERDICT WAS AGAINST THE MANIFEST WEIGHT

OF THE EVIDENCE."

                                             III

      {¶ 20} "THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT FAILED TO

GIVE RODENBERG'S REQUESTED DYE JURY INSTRUCTION REGARDING

FORCE."

                                            I, II

      {¶ 21} We address appellant's first two assignments of error together. In these

assignments of error, appellant argues his conviction is against the manifest weight and

sufficiency of the evidence. We disagree.

                                   Standard of Review

      {¶ 22} On review for sufficiency, the reviewing court is to examine the evidence at

trial to determine whether such evidence, if believed, would support a conviction. State

v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991). "The relevant inquiry is whether,

after viewing the evidence in a light most favorable to the prosecution, any rational trier

of fact could have found the essential elements of the crime proven beyond a reasonable
Delaware County, Case No. 21 CAA 05 0023                                                    7


doubt." Jenks at paragraph two of the syllabus, following Jackson v. Virginia, 443 U.S.

307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979). On review for manifest weight, a reviewing

court is to examine the entire record, weigh the evidence and all reasonable inferences,

consider the credibility of witnesses and determine "whether in resolving conflicts in the

evidence, the jury clearly lost its way and created such a manifest miscarriage of justice

that the conviction must be reversed and a new trial ordered." State v. Martin, 20 Ohio

App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983). See also, State v. Thompkins, 78 Ohio

St.3d 380, 678 N.E.2d 541 (1997). The granting of a new trial "should be exercised only

in the exceptional case in which the evidence weighs heavily against the conviction."

Martin at 175.

                                      The Conviction

       {¶ 23} Appellant was convicted of one count of gross sexual imposition pursuant

to R.C. 2907.05(A)(1) That section provides, in relevant part:



              No person shall have sexual contact with another, not the spouse of

              the offender * * * when * * *:

              (1) The offender purposely compels the other person * * * to submit

              by force or threat of force.



       {¶ 24} R.C. 2907.01(B) defines "Sexual contact" as "any touching of an erogenous

zone of another, including without limitation the thigh, genitals, buttock, pubic region, or,

if the person is a female, a breast, for the purpose of sexually arousing or gratifying either

person."
Delaware County, Case No. 21 CAA 05 0023                                                    8


       {¶ 25} R.C. 2901.01(A) defines "force or threat of force" as any violence,

compulsion, or constraint physically exerted or threatened to be exerted by any means

upon a person or thing.




                                   Appellant's Argument

       {¶ 26} Appellant argues the state failed to prove he acted with purpose to compel

J.H. to engage in sexual contact with him by force.

       {¶ 27} There is no dispute that some consensual sexual contact took place

between appellant and J.H. on the evening in question, and we will not revisit those facts.

Appellant's conduct only became potentially criminal when J.H. clearly indicated she was

no longer interested in continuing this conduct, desired to leave appellant's hotel room,

and appellant prevented her from doing so. We therefore focus on that portion of the

evidence.

                                      J.H.'s Testimony

       {¶ 28} J.H testified that once inside appellant's hotel room, she went along with

appellant's wishes for a few minutes by sitting on the bed and touching him. But she did

not want him to touch her. When appellant did attempt to touch her by reaching to

unfasten her pants, J.H. left the bedroom, retrieved and put on her shoes, grabbed her

purse, and went to the door to leave. Transcript of trial (T.) 201-205. J.H. testified that at

this point she was panicked and scared. T. 206-207. J.H. testified she managed to unlock

the horizontal door guard and was fumbling with the operation of the deadbolt when

appellant appeared, now fully naked, and pushed his way in between her and the door.
Delaware County, Case No. 21 CAA 05 0023                                                   9


Appellant's actions forced J.H. take a step backward and blocked her exit from the room.

T. 207. Appellant then grabbed J.H by the biceps, pushed her backwards into the room

and up against the edge of the kitchen table. T. 208, 211-212. Once appellant had J.H.

pinned against the table, he forced her legs apart with his legs. J.H. told appellant "No. I

can't. Please stop," and "I can't do this." T. 213-214. Instead of stopping, appellant pushed

his hand under J.H.'s shirt and bra and groped her bare breasts while grinding his penis

against her legs and kissing her neck and face. T. 215-216. J.H. wiggled her way free of

appellant to escape his assault.

       {¶ 29} J.H. went to the door again, only to have appellant block her exit again. This

time, however, appellant told J.H. to "fix herself" as he straightened her shirt and fixed

her hair. He told her she needed to "look right." He further told her "[y]ou can't say

anything. I'm serious. This is my life we're talking about here." T 218-220. Because she

needed him to believe everything was alright, J.H. responded there was no problem and

gave appellant a peck on the lips. Appellant then permitted J.H. to leave. T. 220-221.

       {¶ 30} DNA evidence corroborated J.H.'s testimony as appellant's DNA was found

on the inside cups of J.H.'s bra, inside the front of her shirt, and the front outside of her

pants. State' exhibit 31.

                                   Appellant's Testimony

       {¶ 31} Appellant testified he and J.H. were mutually kissing and touching each

other while they were both in the bedroom. 707- 711. Appellant further testified that at

some point J.H. stated she needed to leave and appellant stated he understood.

According to appellant, he stayed in bed as J.H. left the hotel room. Appellant testified he
Delaware County, Case No. 21 CAA 05 0023                                                  10


never left the bedroom after J.H. decided she wanted to leave and never prevented J.H.

from leaving the hotel room. T. 712.

                                          Analysis

       {¶ 32} Appellant first argues the state failed to establish the necessary culpable

mental state, specifically that he acted with purpose. A person acts with purpose "when it

is his specific intention to cause a certain result." R.C. 2901.22(A). Intent may be inferred

from all the surrounding circumstances.

       {¶ 33} Based on the testimony of J.H., the jury could reasonably conclude

appellant's conduct was purposeful. J.H. testified appellant inserted himself in between

the door and J.H. to prevent her from leaving, pushed her back into the living room, and

then sexually assaulted her. We find the state presented sufficient evidence to prove the

appellant acted purposefully.

       {¶ 34} Appellant next argues the state failed to prove he compelled J.H. to submit

to sexual contact by force or threat of force. But blocking J.H.'s exit from the room,

grabbing J.H. and pushing her back into the room, pinning her against a table and

continuing his behavior after being asked to stop constitutes not one, but three instances

of force. State v. Staab, 9th Dist. Lorain No. 04CA008612, 2005-Ohio-3323, ¶ 9 (blocking

the only means of escape constitutes force); State v. Bey, 6th Dist. No. L-19-1099, 2020-

Ohio-4601, ¶ 21 (holding or repositioning a victim's body and/or removing or displacing a

victim's clothing constitutes force); State v. Thomas, 8th Dist. Cuyahoga No. 56652, 1990

WL 28831 (March 15, 1990) (continued sexual contact after being asked to stop or being

told no constitutes force).
Delaware County, Case No. 21 CAA 05 0023                                                   11


       {¶ 35} We note appellant bases his arguments in part on the fact that consensual

flirting, kissing, and fondling took place earlier in the evening and the fact that J.H.

voluntarily went to bars with appellant and to appellant's hotel room. These facts are not

lost on us. However, those facts are relevant to J.H.'s credibility, not the state's burden of

production.

       {¶ 36} Appellant also supports his argument by asking this court to find this matter

analogous to State v. Wine, 3d Dist. Auglaize No. 2-12-01, 2012-Ohio-2837 and State v.

Riggs, 10th Dist. Franklin Nos. 04AP-1279, 04AP-1280, 2005-Ohio-5244.

       {¶ 37} In Wine, the defendant had sexual contact with the victim when the victim

was asleep. Wine ¶ 10. The Third District reversed Wine's conviction for gross sexual

imposition finding the victim's will was not overcome by force or threat of force. Id. at ¶

47. In Riggs, the defendant reached out and touched the victim's breast. The victim said

"no" and walked away. Riggs ¶14. The Tenth District reversed Riggs' conviction for gross

sexual imposition finding the element of force or threat of force lacking as Riggs did not

threaten or restrain the victim, nor reposition her body or clothing. Id. 24.

       {¶ 38} There is simply no comparable situation here. J.H. was awake during the

assault and appellant exerted force upon J.H. in order to grope her breasts. We therefore

find the state produced sufficient evidence to prove appellant acted with purpose to

compel J.H. to engage in sexual contact with appellant by force.

       {¶ 39} We additionally find this is not an exceptional case in which the evidence

weighs heavily against a conviction. The jury here was presented with two conflicting

versions of events. But because the trier of fact sees and hears the witnesses and is

particularly competent to decide whether, and to what extent, to credit the testimony of
Delaware County, Case No. 21 CAA 05 0023                                                     12


particular witnesses, an appellate court must afford substantial deference to its

determinations of credibility. Barberton v. Jenney, 126 Ohio St.3d 5, 2010-Ohio-2420, 929

N.E.2d 1047, ¶ 20. In other words, "[w]hen there exist two fairly reasonable views of the

evidence or two conflicting versions of events, neither of which is unbelievable, it is not

our province to choose which one we believe." State v. Dyke, 7th Dist. Mahoning No. 99

CA 149, 2002-Ohio-1152, at ¶ 13, quoting State v. Gore, 131 Ohio App.3d 197, 201, 722

N.E.2d 125(7th Dist. 1999). Thus, an appellate court will leave the issues of weight and

credibility of the evidence to the fact finder, as long as a rational basis exists in the record

for its decision. State v. Picklesimer, 4th Dist. Pickaway No. 11CA9, 2012-Ohio-1282, ¶

24.

       {¶ 40} The jury in the instant matter heard and witnessed testimony from both J.H.

and appellant. We find no evidence in the record to support a finding that the jury lost its

way in finding J.H. credible and discounting appellant's testimony. To the contrary, the

jury appears to have given the matter the attention it was due. The jury deliberated for

eight hours over two days and acquitted appellant of count two of the indictment.

Accordingly, we find appellant's conviction is not against the manifest weight of the

evidence.

       {¶ 41} The first and second assignments of error are overruled.

                                              III

       {¶ 42} In his final assignment of error, appellant argues the trial court abused its

discretion by denying his request to give a jury instruction regarding force consistent with

State v. Dye, 82 Ohio St.3d 323, 1998-Ohio-234, 695 N.E.2d 763 (1988). We disagree.
Delaware County, Case No. 21 CAA 05 0023                                                 13


       {¶ 43} When reviewing a trial court's jury instructions, the proper standard of

review for an appellate court is whether the trial court's refusal to give a requested jury

instruction constituted an abuse of discretion under the facts and circumstances of the

case. State v. Wolons, 44 Ohio St.3d 64, 68, 541 N.E.2d 443 (1989). The term "abuse of

discretion" implies that the court's attitude is unreasonable, arbitrary or unconscionable.

Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983). Jury

instructions must be reviewed as a whole. State v. Coleman, 37 Ohio St.3d 286, 525

N.E.2d 792 (1988).

       {¶ 44} Appellant requested a "Dye" instruction in regard to force. (State v. Dye, 82

Ohio St.3d 323, 327, 1998-Ohio-234, 695 N.E.2d 763). Specifically, appellant requested

the jury be instructed that the state must prove beyond a reasonable doubt that he

purposely compelled J.H. to submit by using some amount of force beyond that force

inherent in the sexual contact itself.

       {¶ 45} The state objected to this instruction. T. 540-541, 556-562. After hearing

argument from both parties, the trial court found while the instruction was a correct

statement of law, it was nonetheless inapplicable to the facts of the case and denied the

instruction. T. 562, 676, 744. The jury was provided with the standard Ohio Jury

Instructions definition of force as being "any violence, compulsion or constraint physically

exerted on a person or thing." T. 816.

       {¶ 46} We too find the requested jury instruction inapplicable to the facts of this

case. A Dye instruction for a gross sexual imposition charge pursuant to R.C.

2907.05(A)(1) could be appropriate in cases such as Wine and Riggs, supra wherein the

victim was sleeping when the sexual contact took place or where the touching was in
Delaware County, Case No. 21 CAA 05 0023                                                 14


passing. But there was no similar circumstance here. Appellant never advanced any

similar theory at trial and in fact denied any contact at all took place after J.H. left the

bedroom. Conversely, J.H. was unwavering as to what took place as she attempted to

leave appellant's hotel room. We therefore find the trial court did not abuse its discretion

by denying appellant's request for a Dye instruction.

       {¶ 47} The final assignment of error is overruled.

       {¶ 48} The judgment of conviction and sentence of the Delaware County Court of

Common Pleas is affirmed.




By Wise, Earle, P.J.

Gwin, J. and

Wise, J., J. concur.




EEW/rw